ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/23/19.  This amendment is a duplication of that filed 4/12/22.

The Examiner acknowledges receipt of the amendment filed 5/23/19 wherein the specification was amended and a substitute specification submitted.  In addition, in the amendment, claims 1, 4-8, and 11-14 were amended and claims 15-20 were added.
	Note(s):  Claims 1-20 are pending.

APPLICANT’S INVENTION
The instant invention is directed to various inventions including:  (1) a method of establishing an ulcerative colitis animal model as set forth in independent claim 1; (2) A use of the ulcerative colitis animal model as set forth in claim 11; (3) a method of screening and evaluation of an ulcerative colitis animal model as set forth in claim 12; and (4) The use of the ulcerative colitis animal screening method as set forth in claim 16.

APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1-10 and 15) filed 4/12/22 is acknowledged.  However, there was a partial traversal to elected the species olsalazine as the therapeutic /test drug; grade 3 as the pathological condition; and blood biochemical; indices as the physiological data of interest.  The traversal is because elected Group I does not include the components of the elected species.  Applicant asserted that it is unclear why an election of species was made instead of the Examiner proceeding with examination of the existing claims and then restriction in the future, if the claim amendment warrant a further restriction.
The traversal is non-persuasive for the following reasons.  The applicant was not examined prior to requesting an election of species because multiple distinct invention are present.  A restriction requirement is (see MPEP 803) is proper when inventions are independent or distinct and if there would be a serious burden on the Examiner to search, if a restriction is not required.
An election of species may be requested to give the Examiner an initial starting point for searching an invention (see MPEP 803.02).  This is common when Markush claims recite a plurality of alternatively substances/members.  The claims are based on various test groups, pathology conditions, and data that is analyzed, for example.  
	A document was provided with the restriction requirement to illustrate that the claims lacked a special technical feature that is distinguished over the prior art. Since, the application was not examined prior to mailing the restriction requirement, the Examiner had no ideal which Group Applicant would elected.  As a result of including both a restriction into Groups and an election of species in a single office action advances prosecution as the Examiner has information present to examine either Group Applicant selects for examination.
  The restriction requirement is still deemed proper and is therefore made FINAL.
WITHDRAWN CLAIMS
Claims 11-14 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. 

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrabani et al (Iranian Red Crescent Medical Journal, 2011, Vol. 13, No. 12, pages 884-890).
	Mehrabani et al is directed to administering a drug treatment to acetic acid induced ulcerative colitis dog animal models (see entire document, especially, abstract).  The subjects were German dogs that were 1-2 years old and with a weight of 20-25 kg.  The dogs were fed standard food throughout the experiment.  The experiments were performed under aseptic conditions and anesthesia protocol (page 885, left column, ‘Materials and Methods’).
	The dogs were in two study groups: one group receive a saline enema and the other C. officinalis extract (page 885, left and right columns, bridging paragraph).  Ulcerative colitis was induced in the dogs.  Bowel preparation (intestinal cleansing) was performed using SenaGraph syrup using a nasogastric tube.  Only water was  administered to the dogs for two days (the subjects underwent fasting). 
	Ulcerative colitis was induced by administering a 6% solution of acetic acid (6 mg/kg/stat) enema through the rectal tube.  After 7 days of getting enemas, the colon was evaluated (page 885, right column, first complete paragraph).
	Thus, both Applicant and Mehrabani et al disclose a method of establishing an animal model comprising subjecting a Canis lupus familiaris subject (e.g., dog) to gavage, intestinal cleansing, and fasting with access to water for 24 hours and anesthetizing the subject, giving the subject an acetic acid solution enema to obtain a colitis animal model, and allowing the subject to wake up from the anesthesia.  Hence, the inventions disclose overlapping subject matter. 
	Note(s):  It is duly noted that according to the specification, page 8 (see excerpt below), the phrase ‘normal saline’ has no specific dose limitation.
Specification, page 8, paragraph [0044]

    PNG
    media_image1.png
    156
    577
    media_image1.png
    Greyscale


103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabani et al (Iranian Red Crescent Medical Journal, 2011, Vol. 13, No. 12, pages 884-890) in view of Matko (Med. Vjesn, 1995, Vol. 27, No. 1-2, pages 127-129), Low et al (Drug Design, Development and Therapy, 2013, Vol. 7, (pages 1341-1357), Liu et al (Acta Veterinaria et Zootechnica Sinica, 2013, Vol. 44, No. 12, pages 2007-2015), Sani et al (Iranian Journal of Pharmaceutical Research, 2010, Vol. 9, No. 2, pages 193-198), and Pet Place (www.petplace.com/article/drug-library/drug-library/library/magnesium-sulfate-epsom-salts-for-dogs-and-cats/#:~:text=%20Magnesium%20Sulfate%20%28Epsom%20Salts%29%20for%20Dogs%20and,Salts%20for%20Pets%3A%20Precautions%20and%20Si...%20More%20, 3 pages).
Mehrabani et al disclose the therapy of acetic acid induced ulcerative colitis in a dog animal model.  The method utilizes dogs that are 1-2 years and weigh 20-25 kg.  Ulcerative colitis was induced with 6% acetic acid as enema (see entire document, especially, abstract).  The experiments were performed under aseptic conditions and the protocol of anesthesia (page 885, left column, ‘Material and Methods’).  The dogs were allocated into two groups to receive C. officinalis extract or saline enema as treatment (page 885, left and right columns, bridging paragraph).
Ulcerative colitis was induced in all the dogs.  Bowel preparation was done using 30 ml of SenaGraph syrup through a nasogastric tube.  Only water was given to the dogs for two days.  Ulcerative colitis was induced by acetic acid 6% (6 mg/kg/stat) enema through a rectal tube.  After 7 days of enema, the colon was evaluated (page 885, right column first complete paragraph).  
	Mehrabani et al fail to disclose (a) the body weight of the subjects vary, (b) the acetic acid solution concentration varies, (c) the time for administering the acetic acid solution varies, (d) administering MgSO4 to subjects, and (e) when subjects are anesthetized that the protocol includes Shumianning.
	Matko discloses that magnesium deficiency is  associated with ulcerative colitis (see entire document, especially, page 127, left column, first complete paragraph).
Low et al disclose animal models of ulcerative colitis (see entire document, especially, abstract).  In particular, Low et al disclose acetic acid induced colitis.  In one embodiment, it was disclosed that 10% - 50% acetic acid may be administered 10 seconds, followed by flushing the lumen with saline three times.  In another embodiment, subsequent modification and optimization focused on varying the concentration of acetic acid and the contact time.  One protocol involved using 4% acetic acid with 15-30 seconds of exposure (page 1344, left column, ‘Acetic acid induced colitis’).

Liu et al disclose the anesthetic evaluation of Shumianning that is administered to dogs.  The anesthetic onset time, the anesthesia duration of a single dosage , time of operation, awaking, consumption of Shumianning, and adding time of Shumianning was evaluated (see entire document, especially, abstract).
Sani et al disclose that it is well known in the art that SenaGraph syrup is formulated by an Iranian pharmaceutical company for bowel evacuation (see entire document, especially, abstract).  
	Pet Place discloses that magnesium sulfate, Epsom salt, may be administered to dogs.  It may be administered intravenously and lasts for approximately 30 minutes or intramuscularly wherein the onset is slower (1 hour) and the duration of action is longer (3-4 hours) (see page 1, first and third complete paragraphs).  The duration of administration is dependent on the condition being treated, response to the medication, and the development of any adverse effects.  The dosage prescribed depends on the reason for prescribing administration of magnesium sulfate (page 2, ‘Dosing Information of Magnesium Sulfate for Dogs and Cats’).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Mehrabani et al using the teachings of Matko, Low et al, Liu et al, and Sani et al and generate a method of establishing an ulcerative colitis animal model as set forth in independent claim 1 wherein:  (a) the body weight of the subjects vary, (b) the acetic acid solution concentration varies, (c) the time for administering the acetic acid solution varies, (d) administering MgSO4 to subjects, and (e) when subjects are anesthetized that the protocol includes Shumianning for the reasons set forth below.
Matko is made of record to illustrate that it is well known in the art that magnesium deficiency occurs in subjects having ulcerative colitis.  However, Pet Place discloses that it is well known in the pharmaceutical area that magnesium sulfate which is known as Epson Salt may be given to dogs. The document disclose that it may be administered to those experience hypomagnesemia (a deficiency of magnesium).
The combined teachings of Matko and Pet Place would render it obvious to a skilled artisan that treatment for dogs experiencing a magnesium deficiency that occurs in subject with ulcerative colitis would be to administer a magnesium containing compound such as magnesium sulfate.  Magnesium sulfate is known to be administered to dogs and may be given intramuscularly as the onset is slower (1 hours) and duration of action is longer (3-4 hours).  In addition, Pet Place disclose that it would have been obvious to the skilled artisan to modify the concentration of magnesium sulfate administered to dogs because Pet Place discloses that the duration of administration depends on the condition being treated, the response to the medication, and the development of any adverse effects.  Also, Pet Place gives some possible dosage amounts for those dogs experiencing hypomagnesemia (0.75 to 1 mEq/kg/day) which includes dogs having a magnesium deficiency. 
Since both Matko and Pet Place are directed to magnesium, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
Low et al renders modifying the concentration of acetic acid and the contact time.  However, the reference does disclose that an animal model was generated  wherein 10% - 50% acetic acid was administered for 10 seconds followed by flushing the lumen with saline three times.  In addition, Low et al discloses that in another protocol, one administered 4% acetic acid with 15-30 seconds of exposure.  Thus, the prior art renders obvious acetic acid ranges encompassed by the instant invention.
Since both Low et al and Mehrabani et al are directed to administering acetic acid to a subject, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
Liu et al renders obvious administering Shumianning to dogs as the document sets forth the anesthetic evaluation of Shumianning administered to dogs.  In addition, the skilled artisan would recognize that the mode of administration may variable for administering the Shumianning as Liu et al disclose that the anesthetic quality of Shumianning was evaluated upon onset time, anesthesia duration of a administering a single dosage by a particular mode, operation time, awaking, consumption of Shumianning, and number of times Shumianning was added.
	Since both Liu et al and Mehrabani et al are directed to dogs administered anesthesia, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
Sani et al is made of record because is discloses SenaGraph which was used in Mehrabani et al for intestinal cleansing.  In particular, Sani et al set forth that the purpose of administering SenaGraph syrup is for bowel evacuation.  Thus, the skilled artisan would recognize that both Applicant and Mehrabani et al are both directed to intestinal cleansing.
Thus, the cited prior art renders obvious a method of establishing an animal model comprising subjecting a Canis lupus familiaris subject (e.g., dog) to gavage, intestinal cleansing, and fasting with access to water for 24 hours and anesthetizing the subject, giving the subject an acetic acid solution enema to obtain a colitis animal model, and allowing the subject to wake up from the anesthesia, as set forth in the instant invention.

PRIORITY DOCUMENT & DATE
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that while Applicant submitted the priority document, an English translation/equivalent was not provided.  Thus, Applicant it is unclear whether or not Applicant is entitled to the filing date of the priority document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 16, 2022